Case 1:21-cr-10270-MLW Document 1-1 Filed 09/13/21 Page 1 of 2

JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. J Investigating Agency HSI
City _Boston Related Case Information:
County _Suffolk Superseding Ind./ Inf. Case No.

Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number See Additional Information
R 20/R 40 from District of

 

Defendant Information:

 

 

 

 

 

Defendant Name Aticha Jittaphol Juvenile: [| Yes [UNo
Is this person an attorney and/or a member of any state/federal bar: [ ] Yes [No

Alias Name

Address (City & State) 300 Faneuil St., #2F, Brighton, MA

Birth date (Yr only): 1989 SSN (last4#):_6719 Sex F Race: Asian Nationality; _Thai

Defense Counsel if known: Keith Halpern Address 572 Washington St, Suite 19

Bar Number 545282 Wellesley, MA 02482

 

U.S. Attorney Information:

 

 

 

AUSA  _Elysa Wan Bar Number if applicable _569231
Interpreter: Yes [| No List language and/or dialect: Thai
Victims: [_]Yes[V¥]No Ifyes, are there multiple crime victims under 18 USC§3771(@)(2). ["] Yes [_]No
Matter to be SEALED: [| Yes No
[__}Warrant Requested Regular Process [| In Custody

Location Status:

 

 

 

 

 

Arrest Date

[_ ]Already in Federal Custody as of in

[Already in State Custody at —————_— [Serving Sentence [Awaiting Trial
[ ] On Pretrial Release: Ordered by: on

Charging Document: [|Complaint Information [| Indictment

Total # of Counts: [_ ]Petty —— [Misdemeanor ———— Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 09/10/2021 Signature of AUSA: t i i 4
Case 1:21-cr-10270-MLW Document 1-1 Filed 09/13/21

JS 45 (5/97) (Revised U.S_D.C. MA 12/7/05) Page 2 of 2 or Reverse

Page 2 of 2

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Aticha Jittaphol

U.S.C, Citations
Index Key/Code Description of Offense Charged
Set1 18U.S.C. § 1001 False Statements

Set 2

Count Numbers
1-2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION: _21-mi-2010-MBB; 21-mj-2011-MBB; 21-mj-2012-MBB

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013

 
